Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1198
                       Lower Tribunal No. 18-42110
                          ________________


                          Akerman LLP, et al.,
                                 Appellants,

                                     vs.

            MSP Recovery Claims, Series LLC, et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, David C. Miller, Judge.

     Gunster, and Angel A. Cortiñas, Jonathan H. Kaskel, and Lawrence G.
Horsburgh, for appellants.

     MSP Recovery Law Firm, and Christine M. Lugo, Ryan Susman, and
John H. Ruiz; Armas Bertran Zincone, and J. Alfredo Armas, for appellees.


Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     EMAS, J.
     Valerie Greenberg, Esq., and her law firm, Akerman, LLP, (together,

“Akerman”) counsel for defendants below, USAA Casualty Insurance

Company and USAA General Indemnity Company (together, “USAA”),

appeal a non-final order granting a motion filed by plaintiff below, MSP

Recovery Claims, Series, LLC, et al. (“MSP”), to disqualify Angel Cortiñas,

Esq., and his law firm, Gunster Law Firm, from their representation of

Akerman on a previously filed and still-pending disqualification motion, also

filed by MSP.

     We have jurisdiction, see Florida Rule of Appellate Procedure

9.130(a)(3)(E), and upon review, we reverse the trial court’s order

disqualifying attorney Cortiñas and Gunster Law Firm from their limited

representation of Akerman, and remand this cause for further proceedings.

     The underlying litigation in this case is between plaintiff MSP and

defendant USAA, which is represented below by Akerman. Nearly two years

after Akerman entered a notice of appearance as counsel for USAA, MSP

moved to disqualify Akerman, asserting Akerman and its attorneys had

nonwaivable conflicts of interest due to their representation of other

insurance companies in other, allegedly related, litigation. Attorney Cortiñas

and his law firm, Gunster, then made a limited appearance below for the sole

purpose of representing Akerman and Greenberg on MSP’s motion to



                                      2
disqualify Akerman and Greenberg from representing USAA in the

underlying litigation. Despite the limited scope of representation by Cortiñas

and Gunster, MSP amended its disqualification motion to add a request to

disqualify Cortiñas and Gunster, on the basis that Cortiñas and Gunster also

represent insurance companies in the other, allegedly related, litigation.

      In response and opposition to the amended motion to disqualify,

Akerman contended, inter alia, that (1) MSP had no standing to seek

disqualification of Akerman’s chosen counsel on the limited issue of defense

counsel’s disqualification; and (2) no rules of professional conduct were

violated by attorneys Cortiñas or Greenberg, or by their respective law firms,

to warrant disqualification. 1   The trial court rejected these arguments,

ultimately   disqualifying   Cortiñas   and   Gunster   from    their   limited

representation of Akerman and Greenberg for the sole purpose of opposing

MSP’s motion to disqualify Akerman and Greenberg.

      We agree that, as a matter of law, MSP was without standing 2 to seek

disqualification of Cortiñas and Gunster. See Cont’l Cas. Co. v. Przewoznik,


1
   We decline the invitation to reach the separate issue of whether
disqualification of Akerman and Greenberg as counsel for USAA would be
proper, because the order on appeal was limited to the disqualification of
Cortiñas and Gunster as limited counsel for Akerman and Greenberg.
2
  Contrary to MSP’s contention, and in contrast to the circumstances
considered by the Florida Supreme Court in State Farm Mutual Automobile
Insurance Co. v. K.A.W., 575 So. 2d 630, 633 (Fla. 1991), the representation

                                        3
55 So. 3d 690, 691 (Fla. 3d DCA 2011) (noting that “‘disqualification of a

party’s chosen counsel is an extraordinary remedy and should only be

resorted to sparingly’ and that a party generally does not have standing to

seek disqualification where . . . there is no privity of contract between the

attorney and the party claiming a conflict of interest.” (quoting Singer Island

Ltd., Inc. v. Budget Constr. Co., 714 So. 2d 651, 652 (Fla. 4th DCA 1998));

Anderson Trucking Serv., Inc. v. Gibson, 884 So. 2d 1046, 1051 (Fla. 5th

DCA 2004) (noting “attorneys are not fungible items that can be removed

and conveniently replaced without causing undue hardship to the client and

to the attorney.”) 3

      We reverse and remand for the trial court to reinstate Cortiñas and

Gunster, consistent with their written notice of limited appearance, as

counsel “on behalf of Defendants’ attorneys, Akerman LLP and Valerie B.



at issue in this case does not “call into question the fair administration of
justice.”
3
  Although it is unnecessary—given our legal determination that MSP was
without standing in this case to seek the disqualification of Cortiñas and
Gunster—to reach appellants’ alternative argument, we agree that the trial
court erred in determining Cortiñas and Gunster violated the Rules of
Professional Conduct in their limited appearance filed on behalf of Akerman
and Greenberg to represent them on the underlying motion to disqualify. See
e.g., Miccosukee Tribe of Indians v. Lehtinen, 114 So. 3d 329 (Fla. 3d DCA
2013) (where no evidence that attorney received an informational advantage
in other cases, there was no violation of the Rules of Professional Conduct).


                                      4
Greenberg, Esquire, for the sole purpose of opposing Plaintiffs’ motion to

disqualify Akerman and Ms. Greenberg.”

     Reversed and remanded with directions.




                                    5